       Case 4:20-cv-02951 Document 1 Filed on 08/21/20 in TXSD Page 1 of 7




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

EXXON MOBIL CORPORATION                        §     CIVIL ACTION NO. __________
                                               §
        PLAINTIFF,                             §
V.                                             §     JUDGE _________________
                                               §
                                               §
AET INC. LIMITED AND TEEKAY                    §     MAGISTRATE __________
CHARTERING LTD, in personam,                   §
M/T EAGLE KLANG, in rem                        §
                                               §
        DEFENDANTS.                            §     IN ADMIRALTY



                                   VERIFIED COMPLAINT

        NOW INTO COURT, through undersigned counsel, comes Plaintiff, Exxon Mobil

Corporation (“ExxonMobil” or “Plaintiff”), who submits this Verified Complaint and avers as

follows:

                                        THE PARTIES

                                               I.

        Made Plaintiff herein is Exxon Mobil Corporation, a New Jersey corporation with its

principal place of business in Irving, Texas. At all times relevant hereto, Exxon Mobil Corporation

was authorized to do and was doing business in the State of Texas.

                                               II.

        Made Defendants herein are:

        (A)      AET Inc. Limited (“AET”), a foreign corporation with its principal place of

        business in the State of Texas. At all times relevant hereto, AET was authorized to do and

        was doing business in the State of Texas. AET can be served through its registered agent,

        C.T. Corporation System, located at 350 North St. Paul Street, Dallas, Texas 75201. In the

5135184_1.docx
      Case 4:20-cv-02951 Document 1 Filed on 08/21/20 in TXSD Page 2 of 7




       alternative, pursuant to the Texas Long-Arm Statute, AET may be served through the Texas

       Secretary of State;

       (B)     Teekay Chartering Ltd. (“Teekay”), a foreign business entity based in the Marshall

       Islands with its principal place of business in the State of Texas. At all times relevant

       hereto, Teekay was authorized to do and was doing business in the State of Texas. Teekay

       can be served through its registered agent, Masa Mirkovic, at 801 Travis Street, Suite 1950,

       Houston, Texas 77002. In the alternative, pursuant to the Texas Long-Arm Statute, Teekay

       may be served through the Texas Secretary of State; and

       (C)     M/T Eagle Klang and her engines, hull, tackle, apparel, furniture, etc., in rem, (the

       “Vessel”), upon information and belief, a documented tanker vessel registered under the

       flag of Singapore bearing IMO No. 9417892. The M/T Eagle Klang is within the district

       or will be within the district while the action is pending.

                                JURISDICTION AND VENUE

                                                III.

       This is an admiralty and maritime claim within the jurisdiction of the United States and

this Honorable Court pursuant to Article III, Section 2 of the United States Constitution; 28 U.S.C.

§ 1333; and within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure, Rule C of

the Supplemental Rules of Certain Admiralty and Maritime Claims, and the existence of a

preferred maritime lien arising under 46 U.S.C. § 31301(5)(B).

                                                IV.

       This Court has personal jurisdiction over Defendants AET, Teekay, and the Vessel

(collectively “Defendants”) because they engaged in business in Texas by soliciting business from

and contracting with Exxon in Texas. Further, the contract at issue in this dispute was performed




                                                -2-
      Case 4:20-cv-02951 Document 1 Filed on 08/21/20 in TXSD Page 3 of 7




and was to be performed, in part, in Texas. In addition, a substantial part of the events or omissions

giving rise to the claim occurred in Texas.

                                                 V.

       Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a substantial part

of the events or omissions giving rise to the claim occurred within the Southern District of Texas

and AET and Teekay have their principal places of business in this district.

                                         BACKGROUND

                                                 VI.

       At all times relevant hereto, ExxonMobil owned the subject terminal, which is located in

Baytown, Texas and within the jurisdiction of this Court. On or about September 27, 2018 at

approximately 1300 hours, the tanker M/T Eagle Klang (“Vessel”), owned and operated by AET

and chartered by Teekay, was berthing at Dock 5 Berth 5 when the Vessel allided with the dock

resulting in significant damage totaling not less than $823,291.58 in addition to approximately

$90,000 in demurrage costs.

                                               VII.

       Nothing Plaintiff did and/or did not do caused or contributed to the damages to its property.

Only the actions and/or inactions on the part of Defendants caused the harm suffered by Plaintiff.

                                               VIII.

       Plaintiff now files this action for the damages to its property.

                                      CAUSES OF ACTION

                                                 IX.

       At the time of the incident on September 27, 2018, Defendants were negligent as owners,

managers, operators, and/or charterers of the Vessel. Defendants had a duty to exercise ordinary




                                                 -3-
       Case 4:20-cv-02951 Document 1 Filed on 08/21/20 in TXSD Page 4 of 7




care and operate the Vessel reasonably and prudently. Defendants breached that duty in one or

more of the following ways:

a.     The Vessel was not manned with a competent captain and/or crew;

b.     The Vessel, her master, and her crew failed to keep a proper lookout;

c.     The Vessel, her master, and her crew failed to properly moor the Vessel;

d.     The Vessel’s captain and/or crew were not properly trained;

e.     The Vessel’s captain and/or crew were not properly supervised;

f.     Defendants AET and Teekay’s policies and procedures were below standard and/or not

       followed by the Vessel’s captain and/or crew;

g.     Defendants AET and Teekay failed to properly formulate safety policies;

h.     The Vessel lacked proper manuals and/or instructions; and

i.     Other negligent acts and/or omissions to be shown/proven at trial.

                                                X.

       As a direct and proximate result of Defendants’ negligence, and despite ExxonMobil’s

efforts to mitigate its damages, ExxonMobil suffered substantial damages to Dock 5 Berth 5 at its

Baytown facility, and incurred substantial costs in conducting the reasonable and necessary repairs

thereto.

                                                XI.

       Because the Vessel allided with a stationary object, specifically Exxon’s Dock 5 Berth 5,

the Vessel is presumed to be negligent. See The Oregon, 158 U.S. 186 (1895); Bunge Corp. v.

M/V Furness Bridge, 558 F.2d 790 (5th Cir. 1977).

                                              XII.

       Under United States federal maritime law, Plaintiff has a maritime lien against the Vessel

and her engines, hull, tackle, apparel, furniture, etc. for the amount needed to repair ExxonMobil’s


                                                -4-
      Case 4:20-cv-02951 Document 1 Filed on 08/21/20 in TXSD Page 5 of 7




damaged dock, as well as all attendant damages directly or indirectly attributable to the allision

described above, including pre- and post-judgment interest, attorney’s fees, and costs.

                                           DAMAGES

                                              XIII.

       As a direct and proximate result of Defendants’ negligence, ExxonMobil has sustained

actual damages in an amount not less than Eight Hundred Twenty-Three Thousand Two Hundred

Ninety-One Dollars and Fifty-Eight Cents ($823,291.58) in additional to approximately $90,000

in demurrage costs. In addition to these damages, Exxon also seeks recovery from the Defendants

of all pre- and post-judgment interest and costs of court.

                                             PRAYER

        WHEREFORE, Plaintiff Exxon Mobil Corporation prays:

1.     That process and due form of law issue against Defendants AET and Teekay, being the

persons, firms, or corporations who were the owners, managers, operators, or charterers of the

Vessel M/T Eagle Klang at the times involved, citing them to appear and answer all and singular

matters aforesaid;

2.     That the issuance of arrest of the Vessel be withheld pursuant to the Letter of Undertaking

executed between Exxon and the owner of the vessel M/T Eagle Klang on March 20, 2020, and

that pursuant to said Letter of Undertaking all those claiming an interest in the Vessel M/T Eagle




                                                -5-
      Case 4:20-cv-02951 Document 1 Filed on 08/21/20 in TXSD Page 6 of 7




Klang, and her engines, hull, tackle, apparel, furniture, etc., in rem, be required to file a claim to

the said Vessel and answer, all and singular, the allegations of this Verified Complaint;

3.     That this Court render judgment against Defendants, AET Inc. Ltd., in personam, Teekay

Chartering Ltd., in personam, and the M/T Eagle Klang, in rem, for Plaintiff’s damages, along

with both pre- and post-judgment interest and costs of court; and

4.     For all such other further relief to which Exxon may be entitled at law or in equity.



                                               Respectfully submitted,

                                               LISKOW & LEWIS, APLC

                                               /s/ Michael A. Golemi (by permission JSM)
                                               Michael A. Golemi
                                               Attorney in Charge
                                               State Bar No. 24047536
                                               Fed. ID No. 559843
                                               1001 Fannin Street, Suite 1800
                                               Houston, Texas 77002
                                               Telephone: (713) 651-2900
                                               Facsimile: (713) 651-2908
                                               E-mail: magolemi@liskow.com

                                               ATTORNEY FOR EXXON MOBIL
                                               CORPORATION


OF COUNSEL:

LISKOW & LEWIS
Jody M. Schisel-Meslin
State Bar No. 24110336
Fed. ID No. 3356221
1001 Fannin, Suite 1800
Houston, Texas 77002
Telephone: (713) 651-2900
Facsimile: (713) 651-2908
Email: jmschisel-meslin@liskow.com




                                                 -6-
Case 4:20-cv-02951 Document 1 Filed on 08/21/20 in TXSD Page 7 of 7
